Citation Nr: 0907525	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
post-operative inguinal hernia, prior to August 3, 2004.

2. Entitlement to a rating in excess of 10 percent for 
service-connected post-operative inguinal hernia, from August 
3, 2004 onward.

3. Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of fractures of the 
right ring and little fingers.

4. Entitlement to declaration of parents as dependents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2003 and February 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In March 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  In August 
2007, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The January 2003 rating decision denied a compensable rating 
for service-connected post-operative inguinal hernia and a 
rating in excess of 10 percent for service-connected right 
finger disability.  The Board observes that, while the appeal 
was pending, a March 2005 rating decision assigned a 10 
percent evaluation to the service-connected inguinal hernia 
disability, effective August 3, 2004; however, as this rating 
is still less than the maximum benefit available, the appeal 
is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the Veteran also filed a timely notice 
of disagreement (NOD) with the denial of a rating in excess 
of 20 percent for service-connected lumbosacral strain.  A 
statement of the case (SOC) was issued; however, he did not 
perfect this appeal.  Hence, this issue is not before the 
Board at this time. 

The issue of entitlement to compensation for dependency of 
parents is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. Prior to August 3, 2004 onward, service-connected post-
operative right inguinal hernia was manifested by a 9.5 cm. 
transverse surgical scar and entrapment of the right ilio-
inguinal nerve.

2. From August 3, 2004 onward, service-connected post-
operative right inguinal hernia is manifested by a 9.5 cm. 
transverse surgical scar, tenderness to palpation over the 
right inguinal area, and entrapment of the right ilio-
inguinal nerve.

3. Service-connected post-operative right inguinal hernia was 
not manifested by a currently present right inguinal hernia 
at any time during the appeal period. 

4. Service-connected residuals of fractures of the right ring 
and little fingers are manifested by limitation of flexion in 
each finger with pain on use and slight shortening and 
malalignment, but excellent positioning.

5. Service-connected residuals of fractures of the right ring 
and little fingers are not manifested by unfavorable 
ankylosis of the fingers or analogous symptomatology.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for service-
connected post-operative right inguinal hernia have not been 
met under Diagnostic Code 7338 for the period prior to August 
3, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2008).

2. The criteria for a rating in excess of 10 percent for 
service-connected post-operative right inguinal hernia have 
not been met under Diagnostic Codes 7338-7804 for the period 
from August 3, 2004 onward.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7338-7804 (2008).

3. The criteria for a separate rating of 10 percent, but no 
greater, for right inguinal nerve entrapment, associated with 
post-operative right inguinal hernia have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8730-8530 (2008).

4. The criteria for a rating in excess of 10 percent for 
service-connected residuals of fractures of the right ring 
and little fingers have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5223 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, the Court has defined specific notification 
requirements for increased compensation claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the 
Court has held that section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in December 2002, 
prior to the initial unfavorable rating decision issued in 
January 2003.  Additional VCAA letters were sent in March 
2004, February 2006, and August 2007.  

The Board observes that the December 2002 letter did not meet 
the criteria for notice under VCAA.  However, the March 2004 
letter informed the Veteran that he must demonstrate that his 
service-connected disabilities had increased in severity, and 
provided examples of both lay and medical evidence he could 
submit in support of his claim.  Additionally, the letter 
informed the Veteran what criteria must be met in order for 
the next higher rating evaluation to be assigned for the 
service-connected disabilities on appeal.  The August 2007 
notice also advised him as to how disability ratings are 
assigned and to submit evidence of how his disability affects 
his work.  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the claimant.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, both the 
March 2004 and August 2007 letters were followed by SSOCs, 
thereby resolving the problem of inadequate timing with 
regard to these two letters.  Moreover, although no letter 
provided the Veteran with the complete Diagnostic Codes and 
their criteria, the Board finds that criteria provided in the 
March 2004 letter is sufficient for the Veteran to have 
understood the types of symptomatology he must show to 
warrant higher rating evaluations.  Further, as the rating 
criteria under the applicable diagnostic codes may be met by 
a showing of an increase in severity, without specific tests 
or measurements, notice of the actual diagnostic codes and 
rating criteria is not required.  See Vazquez-Flores.  Thus, 
the Board determines that the Veteran has not been prejudiced 
by any timing or content deficiencies of VCAA notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's VA medical records, and 
the reports of January 2003, January 2005, and September 2008 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The Veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of his claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected hernia and right finger 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected 
disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Post-operative hernia

Under Diagnostic Code 7338, a small, reducible hernia, a 
hernia without true hernia protrusion, or a hernia that is 
preoperative but remediable is rated as noncompensable.  A 10 
percent rating is warranted for a recurrent post-operative 
hernia that is readily reducible and well supported by a 
truss or belt.  A small, post-operative recurrent hernia or 
an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post-
operative, recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.  38 
C.F.R. § 4.114, DC 7338.

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective 
October 23, 2008.  However, the Board notes that the latter 
revisions are applicable only to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed 
his claim for an increased rating in October 2002, only the 
rating criteria in effect as of August 30, 2002 apply to this 
case.

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and that involve area or areas of 144 square inches 
(929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

The Veteran's service-connected post-operative inguinal 
hernia has been assigned a noncompensable rating prior to 
August 3, 2004, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7338 and a 10 percent rating evaluation in contemplation 
of tenderness to palpation of the right inguinal area, akin 
to a painful scar, from August 3, 2004 onward, under 38 
C.F.R. § 4.118, Diagnostic Codes 7338-7804.  The Veteran 
contends that he suffers residual pain and limitation of 
function so as to warrant ratings in excess of those 
assigned.  

Initially, the Board finds that the medical evidence does not 
reveal that the Veteran's service-connected hernia disability 
is productive of symptoms that warrant a rating in excess of 
10 percent under Diagnostic Code 7338.  Specifically, the 
record demonstrates that the Veteran had an inguinal hernia 
in 1998, which was subsequently repaired twice.  However, 
neither the January 2003, January 2005, or September 2008 VA 
examination reports nor VA treatment records reflect that an 
inguinal hernia is currently present.
  
Nevertheless, the January 2003 VA examiner also noted a 9 cm 
transverse scar and tenderness of the right testicle upon 
palpation. Tenderness to palpation of the right inguinal 
area, as well as tenderness of the bilateral testicles, was 
noted in an August 2004 VA treatment record.  Moreover, the 
January 2003 VA examiner noted that the inguinal nerve pain 
decreased quality of life.  The January 2005 VA examiner 
reported that there was nerve entrapment on the right 
subsequent to the second hernia operation and that, from a 
functional standpoint, the Veteran had recurrent pain in the 
right groin that radiated to the testicle and down inside the 
right leg that was made worse by lifting and being on his 
feet, and that made sexual activity difficult.  Finally, in 
September 2008, the examiner found that the Veteran's pain 
radiating due to the right inguinal nerve entrapment, from 
the right testicle down the right leg, interfered 
functionally with the Veteran's job.  

VA treatment records also reveal complaints of right groin 
and leg pain and that the Veteran underwent a genitofemoral 
nerve block in January 2006 to assist with the pain.  In 
February 2006, he described the pain as intermittent 
shooting, burning, and tingling, at 6 out of 10 on the pain 
scale.   

Based on the above, the Board finds that a compensable rating 
for service-connected post-operative right inguinal hernia is 
not warranted prior to August 3, 2004 under Diagnostic Code 
7338.  The medical evidence indicates that a hernia was not 
present during that period and without recurrence of the 
hernia, there is no basis for a rating in excess of 10 
percent under Diagnostic Code 7338.  Moreover, although there 
was tenderness of the right testicle, tenderness was not 
associated with either the surgical scar or the right 
inguinal area generally to support assignment of 10 percent 
for tenderness akin to a tender scar prior to that date. 
 
From August 3, 2004 onward, the Board also determines that a 
rating in excess of 10 percent for service-connected post-
operative inguinal hernia is not warranted under Diagnostic 
Code 7338.  Again, no hernia was present, and a rating in 
excess of 10 percent for tenderness is only for consideration 
if the scar were established to be deep or to cause limited 
motion.  

However, the Board finds that a separate rating should be 
assigned for the Veteran's neurological impairment that is a 
result of the second hernia surgery and a part of the 
Veteran's post-operative right inguinal hernia disability.  
Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  
38 C.F.R. § 4.124a, Note. 

Impairment of the ilio-inguinal nerve is rated pursuant to 
Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 
(neuralgia).  A noncompensable rating is assigned for mild or 
moderate paralysis of the ilio-inguinal nerve, and a 10 
percent rating is assigned for severe to complete paralysis 
of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8530.  The Veteran's right inguinal nerve entrapment 
has not been reported to result in paralysis of the nerve and 
neuralgia is to be rated as, at most, equal to moderate 
incomplete paralysis, which would result in a noncompensable 
rating.  However, the Board finds that the documented 
impairment of his daily activities and interference with his 
employment and quality of life, which has led him to undergo 
neural blocking to lessen the pain, warrants assignment of 
the maximum 10 percent rating under Diagnostic Code 8530.  
Accordingly, a separate 10 percent rating is assigned for 
right inguinal nerve entrapment, associated with post-
operative right inguinal hernia for all stages of the appeal 
period. 

Residuals of fractures of the right ring and little fingers

The Veteran's service-connected residuals of fractures of the 
right ring and little fingers have been assigned a 10 percent 
rating evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5223 (2008).  The Veteran contends that his 
service-connected right finger disability results in pain 
that diminishes the use of his right hand, impairs his grip 
and handwriting ability, and requires frequent use of 
painkillers.  Thus, he argues that his service-connected 
right finger disability should be assigned a rating in excess 
of 10 percent.  

The Board observes that the rating criteria for disabilities 
of the fingers were revised effective August 26, 2002.  As 
the Veteran filed his claim for an increased rating in 
October 2002, only the revised rating criteria apply in this 
case.  The following Diagnostic Codes and Notes are relevant 
to the ring and little fingers.

Diagnostic Code 5223 provides that favorable ankylosis of the 
ring and little fingers of either the major hand or the minor 
hand warrants a 10 percent rating.  38 C.F.R. § 4.71a (2008).  
Unfavorable ankylosis of the ring and little fingers of 
either the major or the minor hand is addressed under 
Diagnostic Code 5219 and warrants a 20 percent rating.  Id.

Diagnostic Code 5227 provides that favorable or unfavorable 
ankylosis of the ring or little finger of either the major 
hand or the minor hand warrants a noncompensable evaluation 
and that it should be considered whether evaluation as 
amputation is warranted or whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.  
Id.

Diagnostic Code 5230 provides that limitation of motion of 
the ring or little finger of either major or minor hand 
warrants a noncompensable evaluation for any limitation of 
motion.  Id.  

As relevant to the ring and little fingers, the following 
rules apply in rating ankylosis or limitation of motion of 
single or multiple digits of the hand:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MCP (MCP) and 
PIP(PIP) joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MCP joint 
has a range of zero to 90 degrees of flexion, the PIP joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the MCP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  (ii) If both the MCP and PIP joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position.  
(iii) If only the MCP or PIP joint is ankylosed, and there is 
a gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  (iv) If only the MCP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis. . . .

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Medical treatment evidence does not generally reflect 
treatment with respect to this disability, although it was 
noted in VA records when the Veteran was evaluated for carpal 
tunnel syndrome.  However, the Veteran was afforded two VA 
examinations with respect to his claim during the appeal 
period.  

At a January 2003 VA examination, the examiner found range of 
motion of the ring and little fingers was DIP flexion to 80 
degrees, PIP flexion to 90 degrees, and MCP flexion to 80 
degrees with pain with PIP flexion in each finger.  Ankylosis 
was absent.  An X-ray showed right hand deformity and 
transverse lucency in the mid 4th and 5th metacarpal bones.  

A January 2005 VA examiner found active range of motion with 
poor effort, but full flexion and strength at 5/5 with 
passive range of motion.  Pinch and opposition of thumb to 
little finger was intact bilaterally.  The examiner diagnosed 
slight malalignment and shortening, but stated that position 
and alignment was overall excellent without objective 
clinical evidence of significant functional limitation, to 
include additional functional limitation due to fatigue, 
weakness, lack of endurance, or incoordination.  
Finally, the February 2008 VA examiner reported little finger 
flexion of the DIP joint to 45 degrees, PIP joint to flexion 
to 100 degrees, and MCP flexion to 120 degrees.  In the ring 
finger, DIP joint flexion was to 45 degrees, PIP joint 
flexion was to 110 degrees, and MCP flexion was to 90 
degrees.  Extension was full in each finger. Strength was 
noted to be good.  The examiner noted complaints of pain, but 
found no specific weakness, fatigability, or lack of 
coordination relevant to the old fractures.  X-rays showed 
the fractures to be in good alignment with slight shortening.

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent for service-connected residuals of 
fractures of the right ring and little fingers is not 
supported by the evidence.  Specifically, the Veteran's right 
finger disability has been assigned a 10 percent rating for 
functional limitation he experiences due to pain, analogous 
to favorable ankylosis of both the right ring and little 
fingers.  A rating in excess of 10 percent is not warranted 
unless unfavorable ankylosis is present.  Here, there is no 
actual ankylosis present, favorable or unfavorable, and as 
the Veteran has use of his fingers and the fingers are 
reported to be in excellent alignment, the Board does not 
find that the functional limitations are more analogous to 
unfavorable ankylosis of the ring and little fingers.  
Moreover, this evidence does not support a finding that the 
disability more closely approximates amputation of either 
finger so as to warrant assignment of a separate or higher 
rating under the amputation codes.  Further, the Board notes 
that no additional limitation due to fatigue, weakness, lack 
of endurance, or incoordination, is documented in the record, 
and the effects of pain in decreasing his functionality are 
contemplated in the assigned 10 percent rating.  See Deluca.  
Accordingly, the Board determines that a rating in excess of 
10 percent is not warranted for the Veteran's service-
connected residuals of fractures of the right ring and little 
fingers.

III. Other considerations

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
disabilities.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board has also contemplated the applicability of the 
benefit of the doubt doctrine.  However, based on the above, 
the Board finds that a preponderance of the evidence is 
against ratings in excess of the two separate 10 percent 
ratings assigned for symptoms akin to a tender scar and right 
inguinal nerve entrapment that are part of the service-
connected post-operative right inguinal hernia disability and 
a rating in excess of the 10 percent for service-connected 
residuals of fractures of the right ring and little fingers.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and ratings in excess of 
those assigned must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.    

The Board is aware that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Neither the Veteran's inguinal hernia nor right finger 
disabilities manifests in symptomatology that is not 
contemplated by the rating criteria.  Thus, as the Board 
determines that the rating criteria are inadequate, an 
extraschedular referral is not necessary.  



ORDER

A compensable rating for service-connected post-operative 
right inguinal hernia for the period prior to August 3, 2004, 
under Diagnostic Code 7338, is denied.

A rating in excess of 10 percent for service-connected post-
operative right inguinal hernia for the period from August 3, 
2004 onward, under Diagnostic Codes 7338-7804, is denied.

A separate rating of 10 percent, but no greater, for right 
inguinal nerve entrapment associated with service-connected 
post-operative right inguinal hernia is granted for the 
entire appeal period.

A rating in excess of 10 percent for service-connected 
residuals of fractures of the right ring and little fingers 
is denied.


REMAND

In October 2002, the Veteran filed a claim to have his 
parents declared dependents.  The claim was denied in a 
February 2003 letter.  Thereafter, the Veteran filed a timely 
NOD in March 2003.  However, no SOC was issued in response.  
Accordingly, a remand is required so that an SOC may be 
issued with respect to this claim.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Thus, the case is REMANDED for the following action:

Send the Veteran an SOC in response to 
his March 2003 NOD with respect to his 
claim to have his parents declared 
dependents.  The Veteran and his 
representative should be allowed an 
appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


